DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination. Claims 1-20 are pending.

Claim Interpretation
As per claim 2, since claim 2 is a method claim the following steps are depending upon the condition where “estimated power is larger than or equal to the power limit” or “estimated power is smaller than the power limit”, 
“checking an estimated de-queuing time in the case where the estimated power is larger than or equal to the power limit (step 1);
transmitting the target command from the host command queue to a memory command queue in a second case where the estimated power is smaller than power limit (step 2); 
	Under the broadest reasonable interpretation, the claim does not require (i.e. does not perform) steps 1-3 in a case where the estimated power is larger than or equal to the power is not met (e.g. the estimated power is less than the power limit). When the condition in step 1 is not met, the checking does not occur. When the checking step does not occur the estimated de-queuing time is not available to perform step 2. When step 2 does not occur the target command does not queue into a memory command queue.
	All other claims that are reciting conditional limitations as of claim 2 above will be noted and interpreted as claim 2 above.

As per claim 10, claim 10 recites “a system comprising: a controller suitable for:” performing the recited steps. The term “suitable” directs the limitations to functional
claim language which covers all devices that are capable of performing the recited
steps. Therefore, under broadest reasonable interpretation, if a prior art discloses a
device that can inherently perform the claimed invention then a prior art rejection would
be appropriate. Prior art rejection for claim 10 below will be based on this interpretation.
See MPEP 2114(IV).
	As per claim 11, the limitation “processor suitable for” in claim 11 is interpreted in the same manner as of claim 10 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 8, claim 8 recites the limitation "the estimated de-queuing time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It appears claim 8 should be depending on any one of claims 2 to 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. (US Pub. 20180232178) in view of Matsuyama et al. (US Pub. 20180059977).
As per independent claim 1, Iwaki et al. disclose a method for operating a memory system including a memory device and a controller which controls the memory device, the method comprising: 
queuing a plurality of commands input from an external device in a host command queue (See paragraphs 0203 and 0218, wherein a host command queue to queue the requests issued by the device connected to the host); 
identifying a target command among a plurality of commands queued in the host command queue (See paragraphs 0218, wherein the host commands are added to the memory command queue which requires the identification of the command prior to being added to the memory command queue); 
de-queueing the target command from the memory command queue to the memory device; and performing an operation corresponding to the target command.  See Fig. 37, step S910, wherein all commands are from the host command queue and memory command queue are eventually dequeued and issued to the memory device for processing.
Iwaki et al. do not particularly disclose controlling a transmission of the target command from the host command queue to a memory command queue based on an estimated power consumption of the memory device.
Matsuyama et al. disclose a method of controlling the memory system by calculating the predicted power consumption based on the host notification and may operate at the maximum performance level that can be achieved with the higher power consumption of the predicted power consumption and the permissible power consumption. See paragraph 0084.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iwaki et al. to include the teaching of Matsuyama et al. in order to arrive at the current invention. The motivation of doing so is to manage the power consumption of the memory device at an optimal and permissible level in order to prevent memory failure which further enhance system throughput.
As per claim 6, Iwaki et al. disclose the method according to claim 1, wherein the target command is de-queued to the memory device when it is a turn to process the target command among a plurality of commands queued in the memory command queue. See Fig 37, step 910, wherein the target command is eventually process when it is a turn.

As per claim 7, Iwaki et al. disclose the method according to claim 6, further comprising providing a processing completion signal for the target command, to the controller from the memory device. See paragraph 0107, last sentence, wherein the write response notifies a fact that the non-volatile memory succeeds in writing the write data. See Fig. 7, wherein the unit 350 is part of the memory controller that receives the response from memory banks 400.

As per independent claim 10, Iwaki et al. disclose a memory system comprising: 
a controller (See Fig. 1, memory controller 300) suitable for: 
queuing a plurality of commands input from an external device in a host command queue (See paragraphs 0203 and 0218, wherein a host command queue to queue the requests issued by the device connected to the host); 
identifying a target command among a plurality of commands queued in the host command queue (See paragraphs 0218, wherein the host commands are added to the memory command queue which requires the identification of the command prior to being added to the memory command queue); 
de-queueing the target command from the memory command queue to the memory device, receiving the de-queued target command, and performing an operation corresponding to the target command.  See Fig. 37, step S910, wherein all commands are from the host command queue and memory command queue are eventually dequeued and issued to the memory device for processing.
Iwaki et al. do not particularly disclose controlling a transmission of the target command from the host command queue to a memory command queue based on an estimated power consumption of the memory device.
Matsuyama et al. disclose a method of controlling the memory system by calculating the predicted power consumption based on the host notification and may operate at the maximum performance level that can be achieved with the higher power consumption of the predicted power consumption and the permissible power consumption. See paragraph 0084.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iwaki et al. to include the teaching of Matsuyama et al. in order to arrive at the current invention. The motivation of doing so is to manage the power consumption of the memory device at an optimal and permissible level in order to prevent memory failure which further enhance system throughput.

Claims 2-5, 8, 9, 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. and Matsuyama et al. and further in view of Fuchikami et al. (US Pub. 20070266269).
As per claim 2, Iwaki et al. disclose the method according to claim 1, wherein the controlling the transmission includes:
transmitting the target command from the host command queue to the memory command queue (See Fig. 37, step S953).
Iwaki et al. do not explicitly disclose comparing an estimated power of the memory device with a power limit; 
transmitting the target command from the host command queue to the memory command queue in a second case where the estimated power is smaller than the power limit.  
Fuchikami et al. disclose: 
comparing an estimated power with a power limit (See paragraph Fig. 11, step S61, wherein the estimated power is the current power + requested device’s power. It is noted that the specification does not define and disclose how estimated power is calculated. Under a broadest reasonable interpretation estimated power is amount of the power that is anticipated to be used);
in a case where the estimated power is smaller than the power limit, the request is allowed to operate on the target device. See Fig. 11, steps S62 and S63 and paragraph 0005, lines 11-13, wherein the “device 3 in receipt of the use request from the power-managing unit 2 performs a predetermined course of action”.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iwaki et al. to include the teaching of Fuchikami et al. in order to arrive at the current invention. The motivation of doing so is to fulfill the motivation and condition set forth in claim 1 where the operation is permissible if the power consumption is also at permissible level.
With respect to limitation “checking an estimated de-queuing time of the memory command queue in a first case where the estimated power is larger than or equal to the power limit”, according to the broadest reasonable claim interpretation discussed above, this step is contingent on the comparison of estimated power with power limit, therefore Examiner does not need to present evidence of the obviousness of these steps in claim 2 that are not required to be performed under a broadest reasonable interpretation of the claim when the estimated power is not smaller than power limit.

As per claim 3, the method according to claim 2, wherein the checking the estimated de-queuing time in the first case includes: 
transmitting the target command from the host command queue to the memory command queue in a third case where the estimated de-queuing time is smaller than a predetermined threshold value; and deferring the transmitting the target command from the host command queue to the memory command queue in a fourth case where the estimated de-queuing time is larger than or equal to the predetermined threshold value. (According to the claim interpretation discussed above, the step is contingent on the comparison of estimated power with power limit where it didn’t executed in claim 2, therefore Examiner does not need to present evidence of the obviousness of this step in claim 3 that is not required to be performed under a broadest reasonable interpretation of the claim when the estimated power is not smaller than power limit.)

As per claim 4. the method according to claim 3, wherein the deferring the transmitting the target command in the fourth case includes: 
selecting at least one among tasks that do not require the memory device to consume power; and performing the at least one selected task, wherein the selecting selects at least one task based on de-queuing time of a command which is being de-queued from the memory command queue to the memory device.  (According to the claim interpretation discussed above, the step is contingent on the comparison of estimated power with power limit where it did not executed in claim 3, therefore Examiner does not need to present evidence of the obviousness of this step in claim 4 that is not required to be performed under a broadest reasonable interpretation of the claim when the estimated power is not smaller than power limit.)

As per claim 5, Fuchikami et al. disclose the method according to claim 2, further comprising updating the estimated power (See Fig. 11, step 62, wherein the current power is updated with newly added requested power). 
It is noted that the limitation “updating the estimated de-queuing time” is contingent on condition in claims 1 and 2 and it’s not yet met, therefore Examiner does not need to present evidence of the obviousness of this step in claim 5 that is not required to be performed under a broadest reasonable interpretation of the claim.  

As per claim 8, Fuchikami et al. disclose the method according to claim 7, further comprising updating the estimated power and the estimated de-queuing time based on the processing completion signal. See Fig. 11, steps S67 and S61.

As per claim 9, Fuchikami et al. disclose the method according to claim 2, wherein the estimated power is an estimated amount of power required for the memory device to perform operations in response to all commands queued in the memory command queue (See Fig. 11, steps 61, wherein the estimated power is combination of the current power consumption by other operations + requested device’s power), and wherein the estimated de-queuing time is an estimated amount of time required for all the commands queued in the memory command queue to be de-queued.  It is noted that the limitation “updating the estimated de-queuing time” is contingent on condition in claims 1 and 2 and it’s not yet met, therefore Examiner does not need to present evidence of the obviousness of this step in claim 5 that is not required to be performed under a broadest reasonable interpretation of the claim.  

As per claim 11, Iwaki et al. disclose the memory system according to claim 10, wherein the controller comprises: 
a host interface (See Fig. 3, interface 311) suitable for queuing a plurality of commands provided from an exterior, in the host command queue; 
a memory interface (See Fig. 3, interface 317) suitable for queuing a plurality of commands to be provided to the memory device, in the memory command queue.
Iwaki et al. do not particularly disclose: 
a power manager suitable for storing the estimated power, the power limit and the estimated de-queuing time; and 
a processor suitable for: 
identifying the target command among the plurality of commands queued in the host command queue, 
comparing an estimated power of the memory device with a power limit, 
checking an estimated de-queuing time of the memory command queue in a first case where the estimated power is larger than or equal to the power limit, 
transmitting the target command from the host command queue to the memory command queue in a second case where the estimated power is smaller than the power limit, and
de-queueing the target command from the memory command queue to the memory device.
Fuchkami et al. disclose:
a power manager (See Fig. 1, peak power-managing unit 10) suitable for storing the estimated power, the power limit and the estimated de-queuing time;
a processor (See Fig. 1, peak power-managing unit 10 has processing capabilities) suitable for: 
identifying the target command among the plurality of commands queued in the host command queue, 
comparing an estimated power of the memory device with a power limit, 
checking an estimated de-queuing time of the memory command queue in a first case where the estimated power is larger than or equal to the power limit, 
transmitting the target command from the host command queue to the memory command queue in a second case where the estimated power is smaller than the power limit, and
de-queueing the target command from the memory command queue to the memory device.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iwaki et al. to include the teaching of Fuchikami et al. to arrive at the current invention. The motivation of doing so is to allow the power managing unit to efficiently manage the power consumption of the memory system in order to improve system performance.
  
As per claim 12, Fuchikami et al. disclose the memory system according to claim 11, wherein the processor in the first case transmits the target command from the host command queue to the memory command queue in a third case where the estimated de-queuing time is smaller than a predetermined threshold value (See paragraph Fig. 11, step S61, wherein the estimated power is the current power + requested device’s power. It is noted that the specification does not define and disclose how estimated power is calculated. Under a broadest reasonable interpretation estimated power is amount of the power that is anticipated to be used. See Fig. 11, steps S62 and S63 and paragraph 0005, lines 11-13, wherein the “device 3 in receipt of the use request from the power-managing unit 2 performs a predetermined course of action); and 
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iwaki et al. to include the teaching of Fuchikami et al. in order to arrive at the current invention. The motivation of doing so is to fulfill the motivation and condition set forth in claim 10 where the operation is permissible if the power consumption is also at permissible level.
defers the transmitting the target command from the host command queue to the memory command queue in a fourth case where the estimated de-queuing time is larger than or equal to the predetermined threshold value (According to the broadest reasonable claim interpretation discussed above, this step is contingent on the comparison of estimated power with power limit, therefore Examiner does not need to present evidence of the obviousness of these steps in claim 12 that are not required to be performed under a broadest reasonable interpretation of the claim when the estimated power is not smaller than power limit).[AltContent: rect] 
As per claim 13, the memory system according to claim 12, wherein the processor in the fourth case selects at least one among tasks that do not require the memory device to consume power, in the case where the estimated de-queuing time is larger than or equal to the predetermined threshold value, and performs the at least one selected task. According to the broadest reasonable claim interpretation discussed above, this step is contingent on the comparison of estimated power with power limit, therefore Examiner does not need to present evidence of the obviousness of these steps in claim 13 that are not required to be performed under a broadest reasonable interpretation of the claim when the estimated power is not smaller than power limit.

As per claim 14, the memory system according to claim 13, wherein the processor selects at least one task based on de-queuing time of a command which is being de-queued from the memory command queue to the memory device.  According to the broadest reasonable claim interpretation discussed above, this step is contingent on the comparison of estimated power with power limit, therefore Examiner does not need to present evidence of the obviousness of these steps in claim 14 that are not required to be performed under a broadest reasonable interpretation of the claim when the estimated power is not smaller than power limit.

As per claim 15. Fuchakami et al. disclose the memory system according to claim 12, wherein the processor controls the power manager to update the estimated power (See Fig. 11, step 62, wherein the current power is updated with newly added requested power). 
It is noted that the limitation “updating the estimated de-queuing time” is contingent on condition in claims 1 and 2 and it’s not yet met, therefore Examiner does not need to present evidence of the obviousness of this step in claim 5 that is not required to be performed under a broadest reasonable interpretation of the claim.

As per claim 16, Iwaki et al. disclose the memory system according to claim 11, wherein the processor controls the memory interface to de-queue the target command to the memory device when it is a turn to process the target command among a plurality of commands queued in the memory command queue.  See Fig 37, step 910, wherein the target command is eventually process when it is a turn.

As per claim 17, Iwaki et al. et al. disclose the memory system according to claim 16, wherein the memory device provides a processing completion signal for the target command, to the controller. See paragraph 0107, last sentence, wherein the write response notifies a fact that the non-volatile memory succeeds in writing the write data. See Fig. 7, wherein the unit 350 is part of the memory controller that receives the response from memory banks 400.

As per claim 18, Fuchikami et al. disclose the memory system according to claim 17, wherein the power manager further updates the estimated power and the estimated de-queuing time based on the processing completion signal.  See Fig. 11, steps S67 and S61.

As per claim 19, Fuchikami et al. disclose the memory system according to claim 11, wherein the estimated power is an estimated amount of power required for a memory device to perform operations in response to all commands queued in the memory command queue (See Fig. 11, steps 61, wherein the estimated power is combination of the current power consumption by other operations + requested device’s power), and wherein the estimated de-queuing time is an estimated amount of time required for all the commands queued in the memory command queue to be de-queued.  It is noted that the limitation “updating the estimated de-queuing time” is contingent on condition in claim 11 and it’s not yet met, therefore Examiner does not need to present evidence of the obviousness of this step in claim 19 that is not required to be performed under a broadest reasonable interpretation of the claim.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection necessitated by Applicant’s amendments.

Allowable Subject Matter
Claim 20 is allowed. The prior art records do not disclose or suggest the combination limitations of claim 20 to arrive at the currently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thanh D Vo/           Examiner, Art Unit 2139   

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139